DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/01/2020 has been entered.
 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 5-9, and 11-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “each front lens layer having a front surface having a first curvature with spherical controlled distortions and a rear surface having a second curvature with spherical controlled distortions” and further “each rear lens layer having a front surface having a third curvature with spherical controlled distortions and a rear surface having a fourth curvature with spherical controlled Ariad Pharmaceuticals., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353, 94 USPQ2d 1161, 1173 (Fed. Cir. 2010) (en banc) (“Further, without reciting the particular structure, materials or steps that accomplish the function or achieve the result, all means or methods of resolving the problem may be encompassed by the claim”) (MPEP § 2173.05(g)).
Additionally, as any curved surface will necessarily have some level of spherical distortion, it is unclear if the curved surfaces should intentionally introduce additional spherical distortions, correct for spherical distortions of the elements, or some other level of distortion.
For the purposes of examination, any curved surface of optical power will be interpreted as reading on the required surfaces, as such a surface would necessarily have some level of spherical distortion.
Claims 2, 5-9, and 11-15 are rejected as being dependent upon claim 1 and failing to cure the deficiencies of the rejected base claim.
Claim 5 further recites that “the at least one front lens layer and the at least one rear lens layer are substantially constructed from one or more of: a thin film or polycarbonate.” However, it is unclear whether the claim is reciting that the layer be either a thin film or polycarbonate, or if the claim requires both. Moreover, it is unclear what thickness of a film is required to constitute a “thin film,” as the film/layer must also have a stamped or embossed structure and it is unclear how thick the film should be such that it is simultaneously a “thin film” and embossed/stamped. Additionally, the term "substantially" in claim 5 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear how a layer can be substantially constructed of a thin film or 
Claim 6 further recites that “a shape of the at least one front lens layer and the at least one rear lens layer are made by one or more of: embossing or die cutting.” However, claim 6 depends upon claim 1 which recites that the layers are “embossed or stamped.” As such, it is unclear how such a layer can be “embossed or stamped” and also be “embossed or die cut” as required by claim 6. For the purposes of examination, any embossed or stamped structure will be interpreted as reading on the claimed limitation.
Claim 13 further recites that “the base lens is one or more of: transparent, flexible, plastic, polycarbonate, a plano, a preexisting lens, or fluid filled.” However, it is unclear what constitutes a “plano,” as it is unclear whether the “plano” is intended to refer to a “plano-convex” or a “plano-concave” lens or some other structure. It is unclear if the term “plano” is referring to a lens having a singular plane surface or another structure. Additionally, it is unclear what constitutes a “preexisting lens” as any base lens would necessary read on a “preexisting lens” as it is an existing lens.
Moreover, A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 13 recites the broad recitation plastic, and the claim also recites polycarbonate which is the narrower statement of the range/limitation. Specifically, polycarbonate is a known plastic material and it is unclear if the claim is intended to require any plastic material or specifically a polycarbonate. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5-9, and 11-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Blum et al (U.S. Patent No. 8,075,132; hereinafter – “Blum”).
Regarding claim 1, Blum teaches a lens apparatus for correcting vision or for magnifying, comprising:
a base lens (104), with first predetermined optical properties, the base lens having a front face and a rear face (See e.g. Figs. 9-10; C. 4, L. 44 – C. 5, L. 10; C. 25, L. 25 – C. 27, L. 4);
at least one embossed or stamped front lens layer (102) attached to the front face of the base lens, each front lens layer having a front surface (106-1) having a first curvature with spherical controlled distortions and a rear surface (106-2) having a second curvature with spherical controlled distortions, the at least one front lens layer having second predetermined optical properties for light propagating through the at least one front lens layer (See e.g. Figs. 9-10; C. 4, L. 44 – C. 5, L. 10; C. 5, L. 33-42; C. 5, L. 64 – C. 6, L. 37; C. 7, L. 7-53; C. 11, L. 58 – C. 12, L. 52; C. 25, L. 25 – C. 27, L. 4); and
at least one embossed or stamped rear lens layer (144) attached to the rear face of the base lens, each rear lens layer having a front surface (106-3) having a third curvature with spherical controlled distortions and a rear surface (106-4) having a fourth curvature with spherical controlled distortions, the at least one rear lens layer having third predetermined optical properties for light propagating through the at least one rear lens layer (See e.g. Figs. 9-10; C. 4, L. 44 – C. 5, L. 10; C. 5, L. 33-42; C. 5, L. 64 – C. 6, L. 37; C. 7, L. 7-53; C. 11, L. 58 – C. 12, L. 52; C. 25, L. 25 – C. 27, L. 4);

Regarding the limitations that the front lens layer and the rear lens layer are “embossed or stamped,” the applicant is advised that patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966. In the instant case, Blum teaches a front lens layer and a rear lens layer with “a refractive structure, a diffractive structure, a variable power structure, or a progressive structure (e.g., a progressive refractive structure) or any combination thereof” (C. 7, L. 24-27) and that the surfaces “can be shaped by the result of one or more processes appreciated by one skilled in the pertinent art(s) including, but not limited to, stamping, thermoforming, molding, injection molding, free-forming, diamond turning, machining, and surfacing and polishing” (C. 5, L. 36-42; C. 12, L. 2-6). Thus, Blum explicitly teaches a product having a same structure as the instantly claimed product, and further explicitly teaches that stamping is a known method for forming the claimed structure, and Blum anticipates the structure of the claim.
Regarding claim 2, Blum teaches the lens apparatus according to claim 1, as above.
Blum further teaches that the base lens (104) is thicker than the at least one front lens layer (102) and the at least one rear lens layer (See also Table 1 in C. 23 teaching that the thickness of the base lens is greater than the thickness of the layer 102).
Regarding claim 5, Blum teaches the lens apparatus according to claim 1, as above.
Blum further teaches that the at least one front lens layer (102) and the at least one rear lens layer (144) are substantially constructed from one or more of: a thin film or polycarbonate (See e.g. Figs. 
Regarding claim 6, Blum teaches the lens apparatus according to claim 1, as above.
Blum further teaches that a shape of the at least one front lens layer and the at least one rear lens layer are made by one or more of: embossing or die cutting (C. 5, L. 36-42; C. 7, L. 24-27; C. 12, L. 2-6).
Regarding the limitations that the front lens layer and the rear lens layer are “made by one or more of: embossing or die cutting,” the applicant is advised that patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966. In the instant case, Blum teaches a front lens layer and a rear lens layer with “a refractive structure, a diffractive structure, a variable power structure, or a progressive structure (e.g., a progressive refractive structure) or any combination thereof” (C. 7, L. 24-27) and that the surfaces “can be shaped by the result of one or more processes appreciated by one skilled in the pertinent art(s) including, but not limited to, stamping, thermoforming, molding, injection molding, free-forming, diamond turning, machining, and surfacing and polishing” (C. 5, L. 36-42; C. 12, L. 2-6). Thus, Blum explicitly teaches a product having a same structure as the instantly claimed product, and further explicitly teaches that stamping and machining/cutting are known methods for forming the claimed structure, and Blum anticipates the structure of the claim.
Regarding claim 7, Blum teaches the lens apparatus according to claim 1, as above.
Blum further teaches that the at least one front lens layer and the at least one rear lens layer are removable or permanent (C. 4, L. 65 – C. 5, L. 10; C. 9, L. 49-60).
Regarding claim 8, Blum teaches the lens apparatus according to claim 1, as above.

Regarding claim 9, Blum teaches the lens apparatus according to claim 1, as above.
Blum further teaches that the at least one front lens layer comprises a plurality of front lens layers and/or the at least one rear lens layer comprises a plurality of rear lens layers (See e.g. Figs. 9-10; C. 4, L. 44 – C. 5, L. 10; C. 5, L. 33-42; C. 5, L. 64 – C. 6, L. 37; C. 7, L. 7-53; C. 11, L. 58 – C. 12, L. 52; C. 25, L. 25 – C. 27, L. 4).
Regarding claim 11, Blum teaches the lens apparatus according to claim 1, as above.
Blum further teaches that the lens apparatus is fitted to and attached to a lens opening in an eyeglass frame (See e.g. Figs. 9-10; C. 1, L. 41-50; C. 4, L. 44 – C. 5, L. 22; C. 9, L. 20-23; C. 10, L. 37-48; C. 25, L. 25 – C. 27, L. 4).
Regarding claim 12, Blum teaches the lens apparatus according to claim 1, as above.
Blum further teaches that the fourth predetermined optical properties provide provides vision correction substantially in accordance with a prescription (See e.g. Figs. 9-10; C. 1, L. 41-50; C. 6, L. 60 – C. 7, L. 6; C. 9, L. 61 – C. 10, L. 36; C. 13, L. 61 – C. 14, L. 9; C. 15, L. 52 – C. 16, L. 6; C. 19, L. 9-24; C. 26, L. 27 – C. 27, L. 4).
Regarding claim 13, Blum teaches the lens apparatus according to claim 1, as above.
Blum further teaches that the base lens is one or more of: transparent, flexible, plastic, polycarbonate, a plano, a preexisting lens, or fluid filled (See e.g. Figs. 9-10; C. 1, L. 41-50; C. 4, L. 44 – C. 5, L. 10; C. 10, L. 37-48; C. 25, L. 25 – C. 27, L. 4; See also Table 1).
Regarding claim 14, Blum teaches the lens apparatus according to claim 1, as above.

Regarding the limitations that the front lens layer and the rear lens layer are “made by one or more of: embossing or die cutting,” the applicant is advised that patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966. In the instant case, Blum teaches a front lens layer and a rear lens layer with “a refractive structure, a diffractive structure, a variable power structure, or a progressive structure (e.g., a progressive refractive structure) or any combination thereof” (C. 7, L. 24-27) and that the surfaces “can be shaped by the result of one or more processes appreciated by one skilled in the pertinent art(s) including, but not limited to, stamping, thermoforming, molding, injection molding, free-forming, diamond turning, machining, and surfacing and polishing” (C. 5, L. 36-42; C. 12, L. 2-6). Thus, Blum explicitly teaches a product having a same structure as the instantly claimed product, and further explicitly teaches that stamping, injection molding, and machining/cutting are known methods for forming the claimed structure, and Blum anticipates the structure of the claim.
Regarding claim 15, Blum teaches the lens apparatus according to claim 1, as above.
Blum further teaches that the first predetermined optical properties; the second predetermined optical properties; and the third predetermined optical properties all differ from each other (See e.g. Figs. 9-10; C. 6, L. 60 – C. 7, L. 6; C. 9, L. 61 – C. 10, L. 36; C. 13, L. 61 – C. 14, L. 9; C. 15, L. 52 – C. 16, L. 6; C. 19, L. 9-24; C. 26, L. 27 – C. 27, L. 4).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim(s) 2, 5, 8, and 9 is/are additionally rejected under 35 U.S.C. 103 as being unpatentable over Blum in view of Meschenmoser et al. (U.S. PG-Pub No. 2015/0153589; hereinafter – “Meschenmoser”).
Regarding claim 2, Blum teaches the lens apparatus according to claim 1, as above.
Blum further teaches that the base lens (104) is thicker than the at least one front lens layer (102) and the at least one rear lens layer (See also Table 1 in C. 23 teaching that the thickness of the base lens is greater than the thickness of the layer 102).
Blum additionally teaches a range of the thickness of the base lens of 3 to 7 mm or greater and a thickness of the front or rear lens layer of 0.2 mm or greater (Table 1), and further teaches reducing the thickness of the front or rear layer (C. 12, L. 39 – C. 13, L. 5) in order “to fit a particular eyeglass frame and/or to improve the cosmetics or aesthetics” (C. 13, L. 24-25).
Moreover, Meschenmoser teaches a spectacle lens comprising a base lens (12), a front lens layer (22 or 22’ or 26-33), and a rear lens layer (22’ or 22”), wherein the base lens (12) is thicker than at least one of the front lens layer (22) and the at least one rear lens layer (22’ or 22”) (See e.g. Figs. 1-2 and 9B-13; Paragraphs 0142-0143, 0150-0152, and 0171-0180).
Meschenmoser teaches the base lens thicker than the lens layer “to provide desired optical properties with reduced thickness further increasing manufacturing speed due to reduced material needs” (Paragraph 0150) to “significantly accelerate the manufacturing process of spectacle lenses for individual wearers while also remaining cost-effective” (Paragraph 0017) and “to provide proper progressive power gradiation” (Paragraph 0178).
Therefore, even if Blum did not teach the required thicknesses, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the lens apparatus of Blum such that the base lens is thicker than the front or rear lens layer as suggested by Blum and Meschenmoser in order “to fit a particular eyeglass frame and/or to improve the cosmetics or aesthetics,” as taught by Blum (C. 13, L. 24-25), “to provide desired optical properties with reduced thickness further increasing manufacturing speed due to reduced material needs” to “significantly accelerate the manufacturing process of spectacle lenses for individual wearers while also remaining cost-effective” and “to provide proper progressive power gradiation,” as taught by Meschenmoser (Paragraphs 0017, 0150, and 0178), since it has been held that where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (See MPEP 2144.05.I.), and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).
Regarding claim 5, Blum teaches the lens apparatus according to claim 1, as above.
Blum further teaches that the at least one front lens layer (102) and the at least one rear lens layer (144) are substantially constructed from one or more of: a thin film or polycarbonate (See e.g. Figs. 9-10; C. 4, L. 44 – C. 5, L. 10; C. 5, L. 33-42; C. 5, L. 64 – C. 6, L. 37; C. 7, L. 7-53; C. 11, L. 58 – C. 12, L. 52; C. 25, L. 25 – C. 27, L. 4; See also Table 1 teaching the use of Polycarbonate for layer 102).
Additionally, Meschenmoser teaches a spectacle lens comprising a base lens (12), at least one front lens layer (22 or 22’ or 26-33), and at least one rear lens layer (22’ or 22”), wherein the at least one front lens layer and the at least one rear lens layer are substantially constructed from one or more of a thin film or polycarbonate (See e.g. Figs. 1-2 and 9B-13; Paragraphs 0078, 0143-0147, and 0173).
Meschenmoser teaches this thin film or polycarbonate layer as a suitable choice “to provide desired optical properties with reduced thickness further increasing manufacturing speed due to reduced material needs” (Paragraph 0150) to “significantly accelerate the manufacturing process of spectacle lenses for individual wearers while also remaining cost-effective” (Paragraph 0017) and “to provide proper progressive power gradiation” (Paragraph 0178).
Therefore, even if Blum did not teach a polycarbonate or thin film layer, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the lens apparatus of Blum such that the layer is a polycarbonate or thin film layer as in Meschenmoser “to provide desired optical properties with reduced thickness further increasing manufacturing speed due to reduced material needs” to “significantly accelerate the manufacturing process of spectacle lenses for individual wearers while also remaining cost-effective” and “to provide proper progressive power gradiation,” as taught by Meschenmoser (Paragraphs 0017, 0150, and 0178), and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of design choice. In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (See MPEP 2144.07).
Regarding claim 8, Blum teaches the lens apparatus according to claim 1, as above.
Blum further teaches that the at least one front lens layer and the at least one rear lens layer are smaller than the base lens and located on a lower quadrant of the base lens, resulting in a bi-focal functionality for the apparatus (See e.g. Figs. 9-10; C. 4, L. 44 – C. 5, L. 10; C. 5, L. 33-42; C. 5, L. 64 – C. 6, L. 37; C. 7, L. 7-53; C. 11, L. 58 – C. 12, L. 52; C. 25, L. 25 – C. 27, L. 4).
Additionally, Meschenmoser teaches a spectacle lens comprising a base lens (12), at least one front lens layer (22 or 22’ or 26-33), and at least one rear lens layer (22’ or 22”), wherein the at least one front lens layer and the at least one rear lens layer are smaller than the base lens and located on a lower quadrant of the base lens, resulting in a bi-focal functionality for the apparatus (See e.g. Figs. 1-2 and 9B-13; Paragraphs 0149-0153).
Meschenmoser teaches this layer provided on a lower quadrant of the base lens “to provide desired optical properties with reduced thickness further increasing manufacturing speed due to reduced material needs” (Paragraph 0150) to “significantly accelerate the manufacturing process of spectacle lenses for individual wearers while also remaining cost-effective” (Paragraph 0017) and “to provide proper progressive power gradiation” (Paragraph 0178).
Therefore, even if Blum did not teach the smaller layer provided on a lower quadrant of the base lens, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the lens apparatus of Blum such that the layer is smaller than the base lens and provided on a lower quadrant of the base lens as in Meschenmoser “to provide desired optical properties with reduced thickness further increasing manufacturing speed due to reduced material needs” to “significantly accelerate the manufacturing process of spectacle lenses for individual wearers while also remaining cost-effective” and “to provide proper progressive power gradiation,” as taught by Meschenmoser (Paragraphs 0017, 0150, and 0178).
Regarding claim 9, Blum teaches the lens apparatus according to claim 1, as above.
Blum further teaches that the at least one front lens layer comprises a plurality of front lens layers and/or the at least one rear lens layer comprises a plurality of rear lens layers (See e.g. Figs. 9-10; C. 4, L. 44 – C. 5, L. 10; C. 5, L. 33-42; C. 5, L. 64 – C. 6, L. 37; C. 7, L. 7-53; C. 11, L. 58 – C. 12, L. 52; C. 25, L. 25 – C. 27, L. 4).
Additionally, Meschenmoser teaches a spectacle lens comprising a base lens (12), at least one front lens layer (22 or 22’ or 26-33), and at least one rear lens layer (22’ or 22”), the at least one front lens layer comprises a plurality of front lens layers and/or the at least one rear lens layer comprises a plurality of rear lens layers (See e.g. Figs. 1-2 and 9B-13; Paragraphs 0078, 0143-0147, and 0173).
Meschenmoser teaches this plurality of layers “to provide desired optical properties with reduced thickness further increasing manufacturing speed due to reduced material needs” (Paragraph 0150) to “significantly accelerate the manufacturing process of spectacle lenses for individual wearers while also remaining cost-effective” (Paragraph 0017) and “to provide proper progressive power gradiation” (Paragraph 0178).
Therefore, even if Blum did not teach a plurality of layers, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the lens apparatus of Blum with the plurality of layers of Meschenmoser “to provide desired optical properties with reduced thickness further increasing manufacturing speed due to reduced material needs” to “significantly accelerate the manufacturing process of spectacle lenses for individual wearers while also remaining cost-effective” and “to provide proper progressive power gradiation,” as taught by Meschenmoser (Paragraphs 0017, 0150, and 0178).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Crosby et al. (U.S. PG-Pub No. 2014/0211148) teaches a spectacle lens having a similar multilayer structure.
Morrison (U.S. Patent No. 8,197,062) teaches a varifocal lens system for eyeglasses having a similar structure.
Glanzbergh (U.S. Patent No. 5,748,279) teaches a kit for momentary correction of vision to aid in the selection of eyeglass frames having a similar embossed layer adhered to a base lens.
Jampolsky (U.S. Patent No. 3,904,281) teaches a flexible refracting membrane adhered to a spectacle lens having an embossed structure.
Alvarez et al. (U.S. Patent No. 3,507,565) teaches a variable-power lens and system comprising a similar three-layer structure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas R Pasko whose telephone number is (571)270-1876.  The examiner can normally be reached on M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on 571-272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Nicholas R. Pasko
Primary Examiner
Art Unit 2896



/Nicholas R. Pasko/Primary Examiner, Art Unit 2896